DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-14 and 18-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erchak et al. (2007/0295981) in view of Ohmae et al. (2007/0085093) and Applicant Admitted Prior Art (AAPA).Regarding claim 1, Erchak et al. teach in figure 7d and related text a method of forming a solid state lighting device, the method comprising: 
forming a solid state emitter (SSE) 160, 110, 150 having a first side and a second side opposite the first side; 
forming a first contact 175 at the first side of the SSE; 

depositing an insulative material 608 in the first trench to form an insulative feature, wherein the insulative material 608 is conformal to the first trench and defines a second trench within the first trench; 
depositing a reflective material 170 over the insulative material and over the first contact (see also paragraph [0077]), wherein the reflective material fills the second trench and encapsulates (on three sides) the first contact, and 
forming a second contact (N-metal contacts which are not shown) on the second side of the SSE.
Erchak et al. do not teach that the second contact having a conductive finger, wherein the conductive finger is superimposed over the first trench, do not teach that the reflective material completely fills the trench, and do not teach planarizing the reflective material such that a continuous planar surface of the reflective material overlies both the insulative feature and the first contact.

Regarding claim 10, Erchak et al. teach in figure 7d and related text a method of forming a solid state lighting device, the method comprising:
	forming a solid state emitter (SSE) 160, 110, 150 having a first side and a second side opposite the first side; 
forming a first contact 175 at the first side of the SSE; 

wherein the insulative feature 608 includes a dielectric material having a backside defining second trenches within the first trenches and a reflective material 170 deposited at the backside of the dielectric material, the reflective material filling (at least partially filling) the second trenches and encapsulating (on three sides) a backside of the first contact; and 
forming a second contact (N-metal contacts which are not shown) at the second side of the SSE, 
Erchak et al. do not teach that forming the second contact includes superimposing conductive fingers of the second contact over corresponding ones of the insulative fingers, do not teach that the reflective material completely fills the second trench and that the dielectric material is formed of transparent material.
Erchak et al. also do not teach planarizing the reflective material such that a continuous planar surface of the reflective material overlies both the insulative feature and the first contact.  That is, Erchak et al. do not teach forming the reflective material on top of the claimed structure, planarizing and then patterning the reflective material, and then flipping over the entire structure such that the reflective material is located on the back side of the structure.

Ohmae et al. teach in figure 11 and related text a second contact 19 having a conductive finger, wherein the conductive finger is superimposed over the trench 12 and 
AAPA teaches in figures 1A, 1B and related text a second contact 21 having a conductive finger, wherein the conductive finger is superimposed over the first contact 20.  
Nakamura teaches in figures 3C, 4A and related text planarizing element 34 such that a continuous planar surface of element 34 overlies both insulative features and contacts.  Then, flipping over the structure such that the entire structure is located over element 34.
Nakamura, AAPA, Ohmae et al. and Erchak et al. are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Erchak et al. because they are both from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form Erchak et al.’s second contact as a conductive finger wherein the conductive finger is superimposed over the trench and over corresponding ones of the insulative fingers and the reflective material completely fills the second trench, as taught by AAPA and Ohmae et al., respectively, and to form the dielectric material of transparent material, in order to improve the device characteristics by providing uniform current spreading and by maximizing the light emission of the device.
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the reflective material on top of the claimed structure, planarizing and then patterning the reflective material and then flipping over 
Regarding claim 2, Erchak et al. teach in figure 7d and related text that depositing the insulative material comprises depositing a dielectric material 608 into the first trench.
Regarding claim 4, Erchak et al. teach in figure 7d and related text that forming the SSE comprises forming a first semiconductor material 160, an active region 110, and a second semiconductor material 150 sequentially on one another, the first semiconductor material being at the first side of the SSE and the second semiconductor material being at the second side of the SSE; and forming the trench comprises extending the first trench through the active region.
Regarding claim 5, Erchak et al. teach in figure 7d and related text that forming the first contact comprises forming the first contact before forming the first trench; and forming the trench comprises forming the first trench through the first contact.
Regarding claims 8-9, Erchak et al. teach in figure 7d and related text that the insulative feature is configured to eliminate a direct current path orthogonal to the second side of the SSE between the first and second contacts, and

Regarding claim 11, Erchak et al. teach in figure 7d and related text that forming the SSE comprises forming a first semiconductor material 160, an active region 110, and a second semiconductor material 150 sequentially on one another, the first semiconductor material being at the first side of the SSE and the second semiconductor material being at the second side of the SSE; and forming the insulative feature includes forming the insulative fingers to extend through the first semiconductor material and at least partially into the active region of the SSE.
Regarding claim 12, the combined device includes forming the insulative feature includes forming an insulative cross member interconnecting the insulative fingers; and forming the second contact includes forming a conductive cross member interconnecting the conductive fingers, because Ohmae et al. teach in figure 26 and related text forming the insulative feature 12 includes forming an insulative cross member interconnecting the insulative fingers; and AAPA teaches in figure 1B forming the second contact 21 includes forming a conductive cross member 23 interconnecting the conductive fingers.  
Regarding claims 13-14, Erchak et al. teach in figure 7d and related text that forming 
	wherein the SSE includes non-contact areas outboard the area beneath the conductive fingers, and wherein forming the second contact includes increasing current spreading in the non-contact areas.
Regarding claim 18, Erchak et al. teach in figure 7d and related text a method of operating a solid state lighting device including a solid state emitter (SSE) 160, 110, 150 having a first contact 175 on a first surface thereof and a second contact (N-metal contacts which are not shown) on a second surface thereof, the method comprising: 
flowing current between the first and second contacts to produce light for emission through the second surface of the SSE (inherently therein); and 
reducing the current density under the second contact to substantially block light production under the second contact (due to insulative material 608), wherein 
the solid state light device includes an insulative feature 608 having a plurality of insulative fingers (since each pick of element 608 can be considered as a “finger”) with first trenches extending from the first contact at least partially into the SSE: 
the second contact superimposed over corresponding one of the insulative fingers (since the second contact is located above insulative fingers) ; and 
the insulative feature 608 includes a dielectric material having a backside defining second trenches within the first trenches and a reflective material 170 deposited at the backside of the dielectric material, the reflective material filling the second trenches and encapsulating (on three sides) a backside of the first contact.

Erchak et al. do not teach that the second contact includes a plurality of conductive fingers, wherein each of the conductive fingers is superimposed over corresponding one of the insulative fingers, and do not explicitly state that the picks of insulative feature are “fingers”, and that the reflective material completely fills the trench and that the dielectric material is formed of transparent material.
Ohmae et al. teach in figure 11 and related text a second contact 19 having a conductive finger, wherein the conductive finger is superimposed over the trench 12 and over corresponding ones of the insulative fingers 12, and wherein the reflective material 12 completely fills the trench. 
AAPA teaches in figures 1A, 1B and related text a second contact 21 having a conductive finger, wherein the conductive finger is superimposed over the first contact 20.  
AAPA, Ohmae et al. and Erchak et al. are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Erchak et al. because they are both from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form Erchak et al.’s second contact as a conductive finger wherein the conductive finger is superimposed over the trench and over corresponding ones of the insulative fingers and the reflective material completely fills the second trench, as taught by AAPA and Ohmae et al., respectively, and to form the dielectric 

Regarding claims 19-20, the combined device includes reducing the current density under the second contact includes substantially eliminating a direct current path orthogonal to the second surface of the SSE between the first and second contacts the first and second contacts, and
 wherein the method further comprises reflecting light (due to element 170 in Erchak et al.) from the first surface toward the second surface.

Regarding claims 21-23, Erchak et al. teach in figure 7d and related text that the insulative material 608 partially fills the first trench, and wherein, in the combined device, the reflective material fills the second trench from a backside of the insulative material past a plane coplanar with a surface of the first contact, the surface facing away from the first side of the SSE.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



O.N.								/ORI NADAV/
2/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800